                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SUSAN MILKOWICH,                                   :             CIVIL ACTION
          Plaintiff,                               :
                                                   :
                                                   :
                                                   :
REDNER’S MARKETS, INC,                             :
          Defendants.                              :             NO. 17-cv-4062


                                            ORDER


               AND NOW, this 27th day of March, 2019, upon careful consideration of

Defendant’s Motion for Summary Judgment (Doc. 19), Plaintiff’s Response (Doc. 20),

Defendant’s Sur Reply (Doc. 21), and all documents submitted in support thereof and in

opposition thereto, it is ORDERED that Defendant’s Motion for Summary Judgement (Doc. 19)

is GRANTED. The Clerk is directed to enter JUDGMENT in favor of Defendant and against

Plaintiff and mark this matter as closed.

                                            BY THE COURT:


                                            __/S/ LINDA K. CARACAPPA__ ___
                                            LINDA K. CARACAPPA
                                            UNITED STATES CHIEF MAGISTRATE JUDGE
